OPINION OF THE COURT
Per Curiam.
Harry Waitzman has submitted an affidavit dated June 29, 1990, wherein he tenders his resignation as an attorney and counselor-at-law (22 NYCRR 691.9). Mr. Waitzman was admitted to the practice of law by the Appellate Division of the Supreme Court, Second Judicial Department, on June 23, 1954.
*725Mr. Waitzman acknowledges that he is currently the subject of an investigation by the Grievance Committee for the Ninth Judicial District concerning allegations, inter alia, that between July 1984 and March 1989, the respondent’s bank records revealed that the balance in said account fell below the amount he was required to be holding in escrow and that for approximately four years the respondent converted these funds to his own use.
Mr. Waitzman acknowledges that he could not successfully defend himself on the merits against charges predicated upon the misconduct outlined in his affidavit of resignation, that his resignation is freely and voluntarily tendered, that he is not being subjected to coercion or duress, and that he is fully aware of the implications of submitting his resignation.
Under the circumstances herein, the resignation of Harry Waitzman as a member of the Bar is accepted and directed to be filed. Accordingly, Harry Waitzman is disbarred and his name is stricken from the roll of attorneys and counselors-at-law, effective immediately.
Mangano, P. J., Thompson, Brown, Kunzeman and Sullivan, JJ., concur.
Ordered that the resignation of Harry Waitzman is accepted and directed to be filed; and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Harry Waitzman is disbarred and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that Harry Waitzman shall promptly comply with this court’s rules governing the conduct of disbarred, suspended and resigned attorneys (22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law §90, effective immediately, Harry Waitzman is commanded to desist and refrain (1) from practicing law in any form, either as principal or as agent, clerk or employee of another, (2) from appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission or other public authority, (3) from giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) from holding himself out in any way as an attorney and counselor-at-law.